DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 4-15 are pending in the application.
Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 10/19/22, with respect to the  §101 rejection of claims 1, and 4-15 have been fully considered and are persuasive.  The rejection of claims 1 and 4-15 under §101 has been withdrawn. 
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Claim 10: “the speed information” (pg. 6 line 11) is assumed to refer to the “speed information for the first vehicle” in claim 8. (pg. 5 line 14). 
Claim 14:  It is assumed that the “vehicle width information for the second vehicle” (pg. 7 line 19) mentioned in the next to last line of the claim is the same as “a vehicle width of the second vehicle” in the previous line (pg. 7 line 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 refers to “a vehicle width calculation device” (pg. 5 line 25), but “a vehicle width calculation device” has already been mentioned in claim 8 (pg. 5 line 15), on which claim 9 depends.  It is ambiguous as to how many vehicle width calculation devices exist and if and how they depend on each other.  For purposes of examination, it is assumed that the two devices are the same entity. 
Claims 10-13 depend on, and incorporate the limitations of, claim 9.  Therefore, claims 10-13 are rejected under the same rationale given for the rejection of claim 9.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12: Has the element “calculate a vehicle width of the second vehicle” (pg. 6 line 22), but “a vehicle width of the second vehicle” has already been mentioned in claim 9 (pg. 6 lines 2-3) on which claim 12 depends. It is ambiguous as to how many vehicle widths of the second vehicle exist and if and how they depend on each other.  For purposes of examination, it is assumed that the two elements are the same entity.
Claim 12: Has the element “a first vehicle” (pg. 6 lines 22-23), but “a first vehicle” has already been mentioned in claim 8 (pg. 5 line 9) on which claim 12 ultimately depends. It is ambiguous as to how many first vehicles exist and if and how they depend on each other.  For purposes of examination, it is assumed that the two vehicles are the same.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: Has the element “a first vehicle” (pg. 7 line 6), but “a first vehicle” has already been mentioned in claim 8 (pg. 5 line 9) on which claim 13 ultimately depends. It is ambiguous as to how many first vehicles exist and if and how they depend on each other.  For purposes of examination, it is assumed that the two vehicles are the same.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14:  Has the element “a first vehicle” (pg. 7 line 11), but “a first vehicle” is also mentioned in line 12.  It is ambiguous as to how many first vehicles exist and if and how they depend on each other.  For purposes of examination, it is assumed that the two vehicles are the same.
Claim 15 depends on, and incorporates the limitation of, claim 14.  Therefore, claim 15 is rejected under the same rationale given for the rejection of claim 14.
Appropriate correction is required.

Allowable Subject Matter
No prior art has been found for the claims so far. Claims 1, and 4-8 are allowable as is.
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661